Mar 11 2015, 6:12 am




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Marielena Duerring                                       Gregory F. Zoeller
      South Bend, Indiana                                      Attorney General of Indiana

                                                               J.T. Whitehead
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Ignacio Perez,                                           March 11, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A03-1407-CR-236
              v.                                               Appeal from the Elkhart Superior
                                                               Court

      State of Indiana,                                        The Honorable George W.
      Appellee-Plaintiff                                       Biddlecome, Judge
                                                               Cause No. 20D03-0909-FA-40




      Najam, Judge.


                                        Statement of the Case
[1]   Ignacio Perez appeals his convictions, following a bench trial, for dealing in

      cocaine, as a Class A felony, and resisting law enforcement, as a Class A

      misdemeanor. Perez presents two issues for our review, both of which we

      addressed in detail in a prior interlocutory appeal brought by Perez. See Perez v.

      Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015                Page 1 of 18
      State, 981 N.E.2d 1242 (Ind. Ct. App. 2013), trans. denied. Thus, were it not for

      an opinion issued by the United States Supreme Court subsequent to that

      appeal, see Florida v. Jardines, 133 S. Ct. 1409 (2012), we would apply the law of

      the case doctrine and affirm in all respects. However, Jardines requires us to

      revisit Perez’s second claim of error, which we restate as two issues:

              1. Whether a police canine sniff conducted at the front door of
              Perez’s home was an unconstitutional search under the Fourth
              Amendment to the United States Constitution.


              2. Whether the trial court abused its discretion when it admitted
              certain evidence discovered pursuant to a search warrant for the
              interior of Perez’s home when the search warrant was based on a
              probable cause affidavit that, among other things, contained
              information discovered during the canine sniff.


[2]   We first hold that the law of the case doctrine precludes our review of Perez’s

      first claim of error, namely, that the police unconstitutionally seized his person.

      However, in light of Jardines, we also hold that the canine sniff of Perez’s front

      door violated the Fourth Amendment. Nevertheless, the probable cause

      affidavit contained sufficient facts, independent of those discovered by the

      unconstitutional canine sniff, to provide probable cause for the warrant to

      search Perez’s home. Thus, we hold that the trial court did not abuse its

      discretion when it admitted evidence discovered during the execution of the

      warrant, and we affirm Perez’s convictions.


                                  Facts and Procedural History
[3]   We recited some of the relevant facts in Perez’s prior appeal:
      Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 2 of 18
        On August 18, 2009, an undercover officer with the Elkhart
        Police Department’s Interdiction and Covert Enforcement (ICE)
        unit purchased 453 grams of marijuana and 29 grams of cocaine
        from an individual named Concepcion Avalos-Cortez. The
        officer and Cortez completed this transaction at a carwash in
        Elkhart. After the officer purchased the marijuana, Cortez stated
        that another individual would deliver the cocaine to the carwash.


        At some point, an older-model blue Dodge Caravan arrived, and
        Cortez entered the van. He emerged and handed the officer 29
        grams of cocaine. It was subsequently discovered that the van
        was registered to Jaime Galvez in South Bend. However, after
        several trips to Galvez’s residence and hours of surveillance, the
        officers were not able to determine that the vehicle was registered
        to that particular resident.


        Two days later, the undercover officer arranged to purchase more
        cocaine from Cortez. When the officer first arrived at the car
        wash where the original transaction had occurred, Cortez
        informed the officer that his cocaine supplier was running late
        but would deliver the drugs shortly.


        Thereafter, when the police officer observed a maroon Ford F-
        150 truck parked behind Cortez, it was determined that this truck
        was also registered to Jaime Galvez at the same address. The
        officer again purchased 29 grams of cocaine from Cortez. The
        officer had reason to believe Cortez received the drugs from the
        person in the truck. During hours of surveillance at the registered
        address, police never saw the truck arrive at or leave the
        residence.


        On August 31, the undercover officer again arranged to purchase
        15 grams of cocaine from Cortez. The same maroon truck was at
        the car wash during this transaction, and the officer again
        believed that the cocaine had been provided by the person in the

Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 3 of 18
        truck. Officers from ICE followed the truck directly from the car
        wash to Perez’s residence.


        The following day, the police began surveillance of Perez’s
        residence. The blue Dodge minivan that was used in the
        controlled buy on August 18 was seen at Perez’s residence, and a
        records search revealed that Perez owned the residence. The
        police obtained a photograph of Perez from the Bureau of Motor
        Vehicles (BMV) and discovered that Perez had a handgun
        permit. The officers believed that the individual delivering
        cocaine to Concepcion at the car wash might be obtaining the
        cocaine from Perez’s house.


        The next day, the undercover officer again purchased 15 grams of
        cocaine from Cortez at the car wash. The officer then asked
        Cortez if he could obtain an additional one-and-one-half ounces
        of cocaine. Cortez told the officer that he could obtain the
        cocaine within an hour. Cortez remained at the car wash. At
        some point, a white Ford truck registered to Perez arrived, and
        the driver met with Cortez for about five minutes. After Perez’s
        truck left, Cortez contacted the undercover officer and informed
        him that he had the cocaine and arranged to meet. The police
        officers then followed Cortez, stopped his vehicle, and seized
        one-and-one-half ounces of cocaine from [Cortez’s vehicle].


        After arresting Cortez, the police officers went to Perez’s
        residence. Captain Turner from ICE asked Indiana State Police
        Trooper Mick Dockery and his canine that had assisted in the
        traffic stop and the arrest of Cortez[] to accompany the officers to
        Perez’s residence and remain nearby in case a uniformed officer
        was needed.


        Captain Turner and another officer arrived at Perez’s home and
        knocked on the front door. The officers saw two surveillance
        cameras at the front of Perez’s house pointed at the front door

Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015    Page 4 of 18
        and driveway. From their training and experience, the officers
        recognized that these types of surveillance systems are commonly
        used by drug traffickers at their drug locations.


        Perez answered the door, asked the officers to wait while he
        disarmed his residential alarm system, and stepped out onto the
        porch to speak with the officers. The police officers clearly
        identified themselves to Perez as law enforcement officers, and
        Perez locked the door behind him as he stepped onto the porch.


        Even though the officers recognized him from his BMV
        photograph, the officers asked Perez his name. Perez responded,
        “[W]hy”? State’s Ex. p. 4. The officers then explained to Perez
        that a white truck registered to him had been used to deliver
        cocaine earlier that day. However, Perez lied to them and denied
        owning the truck. He also denied having any drugs in the house.
        While speaking with the officers, Perez was nervous and
        agitated, breathing heavily, and pacing back and forth with his
        arms folded. During the conversation, Perez walked down from
        his porch, past the officers, and onto an adjacent patio. The
        officers remained on the porch steps, which were now between
        Perez and the front door. Captain Turner radioed Trooper
        Dockery to come to the scene because Perez was “belligerent.”
        State’s Ex. 1.


        Captain Turner told Perez that he was going to obtain a search
        warrant for the residence. The other officers saw Perez’s wife at
        the front door and asked her to step outside. When Perez’s wife
        opened the door, Perez started screaming at her in Spanish and
        moved back toward the officers at the door of his residence. The
        officers told Perez to stop, and Captain Turner stood with his
        arms in the air telling Perez to back up. The police officers did
        not touch Perez, but he approached them and started to “chest
        bump” the officers. Perez also attempted to break past them and
        move toward the front door. Tr. p. 79, 88.


Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 5 of 18
        Captain Turner told Trooper Dockery to handcuff Perez.
        Trooper Dockery, who had arrived in a patrol car and was
        dressed in uniform, stepped in front of Perez, pulled out his
        handcuffs, and attempted to place them on Perez. However,
        Perez repeatedly pulled his arm away and moved backwards
        towards the driveway. Trooper Dockery pressed Perez against a
        parked SUV and tried to handcuff him again. Perez fought back,
        grabbed Trooper Dockery’s gun, and the two wrestled to the
        ground in front of the SUV.


        Perez was arrested for resisting law enforcement. When Perez
        was searched, the police discovered over $1000 cash in Perez’s
        pocket, $260 of which had been used by ICE to buy cocaine that
        day. The canine then conducted a “sniff” of Perez’s front door.
        Tr. p. 80. The front door was closed at the time, and the canine
        alerted to the presence of illegal narcotics.


        Perez’s wife informed the officers that several vehicles were
        parked in the garage, including a white truck. She also told the
        officers that no one else was in the home. The police then
        secured a search warrant for Perez’s house at 12:10 a.m. on
        September 3, 2009.


        During a search of the residence, the police discovered over
        eighty grams of a powdery substance that field tested positive for
        cocaine, a semiautomatic handgun, ammunition, two digital
        scales, six open boxes of plastic bags, and over $2400 cash in the
        master bedroom.


        On September 9, 2009, the State charged Perez with dealing in
        cocaine, [as] a class A felony, and resisting law enforcement, [as]
        a class A misdemeanor. Thereafter, Perez filed a motion to
        suppress, alleging that “all evidence seized . . . or obtained by law
        enforcement authorities as a result of said unreasonable detention
        and subsequent search of [his] person and home should be

Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015      Page 6 of 18
              suppressed as a result of the violation of [his] Constitutional
              rights under the 4th Amendment to the United States
              Constitution and under Article I, Section 11 of the Indiana
              Constitution, and pursuant to the ‘Fruit of the Poisonous Tree’
              doctrine as announced by the United States Supreme Court.”
              Appellant’s App. p. 41.


              Following a hearing on November 10, 2011, the trial court
              denied Perez’s motion to suppress. The trial court determined,
              among other things, that the police had reasonable suspicion to
              detain Perez to complete their investigation, and that Perez’s
              arrest for resisting law enforcement was lawful. As a result, the
              trial court determined that any evidence seized as a result of his
              arrest was admissible at trial.


              It was further determined that because the police officers were
              lawfully on the premises, it was lawful for the dog to sniff the
              residence. Thus, based on the results of that sniff, it was
              reasonable for the police officers to obtain a search warrant for
              Perez’s house and search it. Perez now brings this interlocutory
              appeal, challenging the validity of his detention by police officers
              and the subsequent search of his residence.


      Perez, 981 N.E.2d at 1246-48.


[4]   In his interlocutory appeal, Perez argued that:


              the evidence must be suppressed because the police illegally
              detained him and subsequently placed him in handcuffs.
              Therefore, Perez contends that his arrest for resisting law
              enforcement was unlawful and the subsequent search of his
              person violated his right to be free from unreasonable search and
              seizure. Perez also claims that there was no probable cause to
              issue the search warrant for his residence and that the evidence
              seized during the search of his residence was unlawful.

      Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015      Page 7 of 18
      Id. at 1248. However, we affirmed the trial court’s ruling and held that (1) the

      officers had reasonable suspicion to detain him and, therefore, that the they did

      not illegally seize him; (2) Perez forcibly resisted Trooper Dockery’s attempt to

      handcuff him, which justified Perez’s arrest; (3) the cash discovered on Perez’s

      person was discovered pursuant to a lawful search incident to that arrest; (4) the

      canine sniff of Perez’s door was lawful; (5) the search warrant for Perez’s home

      was supported by probable cause; and (6) the search and seizure of Perez did

      not violate the Indiana Constitution. Id. at 1248-52.


[5]   Subsequently, Perez filed a supplemental motion to suppress, which the trial

      court did not rule on until after Perez’s trial, held on May 20, 2014. Following

      the trial, the court convicted Perez as charged, and it denied his supplemental

      motion to suppress. The court then sentenced Perez to concurrent sentences of

      thirty-years for dealing in cocaine, with five years suspended, and one year for

      resisting law enforcement. This appeal ensued.


                                     Discussion and Decision
[6]   Perez presents substantially the same arguments here that he presented in his

      prior interlocutory appeal. Perez contends that the officers illegally seized him

      in his front yard because they lacked reasonable suspicion or probable cause to

      do so, which, he reasons, makes the search incident to arrest unconstitutional.

      Further, Perez asserts that the canine sniff of his front door was

      unconstitutional and that, absent the information obtained from that search, the

      search warrant for his home was unsupported by probable cause. Thus, he

      concludes, the trial court abused its discretion when it admitted evidence
      Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 8 of 18
      obtained from those searches against him. Among these claims, Perez presents

      only one new issue, which relates solely to the canine sniff, and thus we apply

      the law of the case doctrine to all but this one issue.


                                         Law of the Case Doctrine

[7]   The law of the case doctrine is a discretionary tool. Cutter v. State, 725 N.E.2d

      401, 405 (Ind. 2000). The doctrine allows “appellate courts to decline to revisit

      legal issues already determined on appeal in the same case and on the same

      facts,” and it may be applied “only to those issues actually considered and

      decided.” Id. (internal quotation marks omitted). The doctrine exists “to

      promote finality and judicial economy.” Id.


[8]   In Perez’s interlocutory appeal, we considered and decided all of the issues

      presented here. However, Perez now presents supplemental authority for this

      court to consider, which bears on his claim regarding the canine sniff. Namely,

      Perez asserts that our previous decision regarding the canine sniff of his door

      conflicts with Jardines, a case handed down by the United States Supreme Court

      approximately one month after we decided Perez’s interlocutory appeal. Thus,

      we consider only Perez’s arguments related to Jardines. Having already

      decided that Perez was lawfully detained and arrested, and that police




      Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 9 of 18
       conducted a valid search incident to that arrest, we apply the law of the case

       doctrine to those issues and do not revisit them.1


                                                     Canine sniff

[9]    Prior to Jardines, Indiana law held that one “does not harbor an expectation of

       privacy on a front porch where salesmen, neighbors, visitors, or religious

       proselytizers may appear at any time. In other words, as long as an officer is

       lawfully on the premises, the officer may have a canine sniff the residence

       without implicating the Fourth Amendment.” Perez, 981 N.E.2d at 1250 (citing

       Hoop v. State, 909 N.E.2d 463, 468 (Ind. Ct. App. 2009)). Jardines, however,

       concluded the opposite. See 133 S. Ct. at 1414-15.


[10]   In Jardines, police received an unverified tip that Jardines was growing

       marijuana in his home, and they dispatched a surveillance team to his

       residence. Police could not see inside Jardines’ home, and fifteen minutes of

       surveillance revealed no activity inside or outside of the residence. Thus, police

       brought a drug-sniffing dog to the home’s front door. “After sniffing the base of

       the front door,” the dog alerted that it had smelled narcotics. Id. at 1413. On

       that basis alone, police applied for and received a warrant to search the interior

       of Jardines’ home. Id. A later search revealed marijuana plants, and Florida

       charged Jardines with drug trafficking. Id.




       1
         Perez also contends that the recent opinion by our supreme court in Clark v. State, 994 N.E.2d 252 (Ind.
       2013), alters the analysis that we applied in his interlocutory appeal to the detainment question. We disagree.

       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015                          Page 10 of 18
[11]   In response to the charges, Jardines moved to suppress the evidence recovered

       during the search of his home on the basis that the warrantless canine sniff by

       the dog was a physical intrusion on his home within the meaning of the Fourth

       Amendment. Id. He argued that the alert by the dog to the presence of

       narcotics within his home provided the sole basis in support of the subsequently

       obtained search warrant for his home, and, thus, any evidence seized was fruit

       of the poisonous tree. Id. The Florida state trial court agreed and suppressed

       the evidence. After several levels of appeal, the Supreme Court granted

       certiorari to consider “whether using a drug-sniffing dog on a homeowner’s

       porch to investigate the contents of the home is a ‘search’ within the meaning of

       the Fourth Amendment,” the Supreme Court ultimately held that it was and

       affirmed. Id. at 1413, 1417-18.


[12]   In affirming the trial court, the Supreme Court held that the curtilage of the

       home, the area immediately surrounding one’s home and to which the activity

       of home life extends, “enjoys protections as part of the home itself.” Id. at

       1414-15. It further held that “[t]he front porch is the classic exemplar” of the

       curtilage of a home, id. at 1415, and, in so doing, it stated that the Fourth

       Amendment “would be of little practical value if the State’s agents could stand

       [o]n a home’s porch . . . and trawl for evidence with impunity,” id. at 1414.


[13]   After establishing that the front porch is part of a home’s curtilage and that it

       enjoys Fourth Amendment protections, the Court then held that officers

       physically intruded onto Jardines’ porch without license, in violation of the

       Fourth Amendment. Id. at 1417. It stated:

       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 11 of 18
        A license may be implied from the habits of the country,
        notwithstanding the strict rule of the English common law as to
        entry upon a close. We have accordingly recognized that the
        knocker on the front door is treated as an invitation or license to
        attempt an entry justifying ingress to the home by solicitors,
        hawkers[,] and peddlers of all kinds. This implicit license
        typically permits the visitor to approach the home by the front
        path, knock promptly, wait briefly to be received, and then
        (absent invitation to linger longer) leave. . . . Thus, a police
        officer not armed with a warrant may approach a home and
        knock, precisely because that is no more than any private citizen
        might do.


        But introducing a trained police dog to explore the area around
        the home in hopes of discovering incriminating evidence is
        something else. There is no customary invitation to do that. An
        invitation to engage in canine forensic investigation assuredly
        does not inhere in the very act of hanging a knocker. To find a
        visitor knocking on the door is routine (even if sometimes
        unwelcome); to spot that same visitor exploring the front path
        with a metal detector, would inspire most of us to—well, call the
        police. The scope of a license—express or implied—is limited
        not only to a particular area but also to a specific purpose.
        Consent at a traffic stop to an officer’s checking out an
        anonymous tip that there is a body in the trunk does not permit
        the officer to rummage through the trunk for narcotics. Here, the
        background social norms that invite a visitor to the front door do
        not invite him there to conduct a search.


Id. at 1415-16 (emphases supplied).




Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 12 of 18
[14]   Jardines controls here.2 Although the officers had a license to approach Perez’s

       porch and front door to conduct a knock-and-talk, they did not have a similar

       license to conduct a warrantless search there, with a dog or otherwise. Consent

       to talk at one’s door does not provide consent to search the curtilage of one’s

       home. See id. at 1416. “The scope of a license—express or implied—is limited

       not only to a particular area but also to a specific purpose.” Id. Thus, we hold

       that the warrantless canine sniff of Perez’s front door physically intruded onto

       the curtilage of his home and, therefore, was an unconstitutional search in

       violation of the Fourth Amendment.


                                   Abuse of Discretion and Search Warrant

[15]   Although the police violated Perez’s Fourth Amendment rights by conducting

       the canine sniff, we nevertheless hold that the probable cause affidavit

       contained sufficient information, independent of that obtained by the

       unconstitutional search at the door, to supply probable cause for the warrant to

       search the interior of Perez’s home. Thus, the trial court did not abuse its

       discretion when it admitted evidence of the narcotics and paraphernalia found

       inside of Perez’s home pursuant to that warrant.




       2
           We are not persuaded by the State’s attempts to distinguish the facts here from those in Jardines.


       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015                             Page 13 of 18
[16]   “The general admission of evidence at trial is a matter we leave to the discretion

       of the trial court.” Clark v. State, 994 N.E.2d 252, 259-60 (Ind. 2013). As we

       explained in J.K. v. State, 8 N.E.3d 222, 228 (Ind. Ct. App. 2014):


               A trial court’s decision to admit or exclude evidence is reviewed
               for an abuse of discretion. A trial court abuses its discretion
               when its decision is clearly against the logic and effect of the facts
               and circumstances or when the trial court has misinterpreted the
               law. The constitutionality of a search is a question of law, which
               we review de novo.


               The ordinary remedy for an unconstitutional search is exclusion
               of the evidence obtained “in a prosecution against the victim of
               the unlawful search . . . absent evidence of a recognized
               exception.” Clark, 994 N.E.2d at 260.


[17]   Further:


               The Fourth Amendment to the United States Constitution and
               article 1, section 11 of the Indiana Constitution both require
               probable cause for the issuance of a search warrant. Probable
               cause is a fluid concept incapable of precise definition and is to
               be decided based on the facts of each case. In deciding whether
               to issue a search warrant, the issuing magistrate’s task is simply
               to make a practical, common-sense decision whether, given all
               the circumstances set forth in the affidavit, there is a fair
               probability that evidence of a crime will be found in a particular
               place. The reviewing court’s duty is to determine whether the
               issuing magistrate had a substantial basis for concluding that
               probable cause existed. A substantial basis requires the reviewing
               court, with significant deference to the magistrate’s
               determination, to focus on whether reasonable inferences drawn
               from the totality of the evidence support the finding of probable
               cause. A reviewing court for this purpose includes both the trial

       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015     Page 14 of 18
               court ruling on a suppression motion and an appellate court
               reviewing that decision. Although we review de novo the trial
               court’s substantial-basis determination, we afford the magistrate’s
               determination significant deference as we focus on whether
               reasonable inferences drawn from the totality of the evidence
               support that determination. In determining whether an affidavit
               provided probable cause for the issuance of a search warrant,
               doubtful cases are to be resolved in favor of upholding the
               warrant. Additionally, we will not invalidate a warrant by
               interpreting probable cause affidavits in a hypertechnical, rather
               than a common[-]sense, manner.


       Mehring v. State, 884 N.E.2d 371, 376-77 (Ind. Ct. App. 2008) (quotation marks

       and citations omitted; emphases supplied), trans. denied.


[18]   Perez reasons that, absent the discovery from the unconstitutional canine sniff

       that drugs were in his home, police lacked probable cause to obtain a search

       warrant for the interior of his home. Thus, he contends that both the search

       warrant and all of the evidence discovered pursuant to it are inadmissible under

       the fruit of the poisonous tree doctrine. See Hanna v. State, 726 N.E.2d 384, 389

       (Ind. Ct. App. 2000) (“The ‘fruit of the poisonous tree’ doctrine is one facet of

       the exclusionary rule of evidence which bars the admissibility in a criminal

       proceeding of evidence obtained in the course of unlawful searches and

       seizures.”). We disagree.


[19]   Where a search warrant is based on both legally obtained information and

       information obtained in contravention to the Fourth Amendment, we will

       determine the legitimacy of the warrant only in light of the legally obtained

       information. See Davis v. State, 907 N.E.2d 1043, 1051-52 (Ind. Ct. App. 2009).

       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 15 of 18
       Here, excising from the probable cause affidavit the information learned from

       the canine sniff—namely, that Perez had drugs in his home—the issuing

       magistrate still had sufficient information to “make a practical, common-sense

       decision [that], given all the circumstances set forth in the affidavit, there is a

       fair probability that evidence of a crime will be found in a particular place.”

       Mehring, 884 N.E.2d at 377-78. In other words, “despite [the] illegal search of

       [Perez’s] [front door] in violation of the Fourth Amendment, there was enough

       untainted information in the probable cause affidavit to support the issuance of

       the search warrant.” Davis, 907 N.E.2d at 1056.


[20]   In particular, the evidence before the magistrate demonstrated that three

       separate vehicles, involved in four different controlled drug buys, were

       associated with Perez’s residence. Two were observed at his home, and one

       was registered to him. Despite this, when confronted at his home by police

       about the registration of one of the vehicles to him, Perez lied to police and

       denied owning the truck. Further, police observed high-tech security

       equipment, commonly used by drug traffickers, at Perez’s home. Perez also

       acted suspiciously when confront by police: He paced and breathed heavily,

       and he was visibly nervous and agitated. And, when an officer attempted to

       detain Perez after he bumped them with his chest, Perez grabbed the officer’s

       sidearm and wrestled with him. Finally, in a lawful search incident to arrest,

       police recovered $1,000 on Perez’s person, $260 of which had been used by

       police in prior controlled buy. Thus, probable cause supported the search




       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015     Page 16 of 18
       warrant for Perez’s home, and the trial court did not abuse its discretion when it

       admitted evidence obtained pursuant to its execution at Perez’s trial.


[21]   Article 1, Section 11 of the Indiana Constitution does not change our holding.

       Although the wording of this provision is “virtually identical to the wording of

       the search and seizure provision in the federal constitution, Indiana’s search

       and seizure clause is independently interpreted and applied.” Perez, 981 N.E.2d

       at 1251. We review the totality of the circumstances and evaluate the

       reasonableness of the police conduct. Id.


               Generally, the reasonableness of a search or seizure under the
               Indiana Constitution turn on the balance of: (1) the degree of
               concern, suspicion or knowledge that a violation has occurred;
               (2) the degree of intrusion the method of the search or seizure
               imposes on the citizen’s ordinary activities; and (3) the extent of
               law enforcement needs.


       Id. The State has the burden to show that “under the totality of the

       circumstances, the intrusion was reasonable.” Id.


[22]   The State has met that burden. Assuming the canine sniff also violated the

       Indiana Constitution, the search of the interior of Perez’s home did not.3 As

       discussed above, officers had substantial legally obtained information, detailed

       in the probable cause affidavit, to suspect that a violation of the law had




       3
        In Perez’s interlocutory appeal we held that the detainment of Perez did not violate the Indiana
       Constitution. We apply the law of the case doctrine and do not review that determination.

       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015                        Page 17 of 18
       occurred. Moreover, they sought and obtained a valid warrant, so the degree of

       intrusion into Perez’s home, while significant, is nevertheless lawful. Finally,

       the extent of law enforcement needs were substantial, as officers had connected

       Perez’s home, via the vehicles, to four controlled buys of cocaine. Thus, the

       search of Perez’s home did not violate the Indiana Constitution.


[23]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Opinion 20A03-1407-CR-236| March 11, 2015   Page 18 of 18